Title: To George Washington from John Hancock, 16 May 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia May 16th 1776.

I do myself the Honour to enclose you several Resolutions passed by the Congress, to which I beg Leave to refer you.
The Congress being of Opinion, that it is necessary, as well for your Health, as the public Service, that you should embrace the earliest opportunity of coming to Philadelphia, have directed me to write to you, and request, that you will repair to Philada as soon as you can conveniently, in order to consult with Congress, upon such Measures as may be necessary for the carrying on the ensuing Campaign. I hope the Situation of the great Affairs with which you are entrusted, will admit your making this Excursion, which I apprehend may be serviceable to your Health. In which Case, I request the Favour that you will please to honour me with your and your Lady’s Company at my House, where I have a Bed at your Service during your Continuance here, and where every Endeavour of mine and Mrs Hancock, shall be exerted to make your Abode agreeable. I reside in an airy, open Part of the City in Arch Street and fourth Street. If this should be agreeable to you, it will afford me much Pleasure.
I am to inform you, that the Congress have this Day appointed Horatio Gates Esqr. a Major General, and Thomas Mifflin Esqr. a Brigadier General in the Continental Army. A Commission for the former Gentleman, I transmit by this Opportunity. I have delivered one to Mr Mifflin here.
I could wish, if consistant with the Service it might be agreeable to you to direct these two Gentlemen to repair to Boston. But I would not urge a Matter, which entirely rests with you. I know however your Disposition will prompt you to make as agreeable an Arrangement as possible. I have the Honour to be with respectful Sentiments & Esteem, Sir your most obedt hble Sevt

John Hancock Presidt



Since writing the foregoing I have been Told that your Lady, not having had the Small Pox, has intentions of taking it by Inoculation in this City, I Beg that that Circumstance may be no prevention to your making free use of my house, it is large & very Commodious, and every Accommodation about it is at your Service; and you may Depend Mrs Hancock will give the greatest Attention to your Lady should she incline to Take the Disorder. I shall be peculiarly happy if my Scituation may be found agreeable to you.

